Case 2:17-cv-00109-JJT Document 69-1 Filed 01/09/19 Page 1 of 20




EXHIBIT A
              Case 2:17-cv-00109-JJT Document 69-1 Filed 01/09/19 Page 2 of 20




 1   Arthur J. Liederman (Bar No.1184167)
 2
     (Admitted Pro Hac Vice)
     aliederman@morrisonmahoney.com
 3   Nicole M. Battisti (Bar No. 4961413)
     (Admitted Pro Hac Vice)
 4   nbattisti@morrisonmahoney.com
 5   MORRISON MAHONEY LLP
     120 Broadway, Suite 1010
 6   New York, NY 10271
     Telephone: (212) 825-1212
 7
     Facsimile: (212) 825-1313
 8
   Jeffrey S. Hunter, Esq. (Bar No. 024426)
 9 JHunter@rcdmlaw.com
10 RENAUD, COOK, DRURY, MESAROS, PA
   One North Central, Ste. 900
11 Phoenix, AZ 85004-4117
   Tel: (602) 307-9900
12

13   Attorneys for Defendant
     Constellation Pharmaceuticals, Inc.
14

15                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ARIZONA
16

17     Iris Spedale and Daniel Spedale,              DOCKET NO.: CV-17-00109-PHX-JJT
       husband and wife,
18                                Plaintiffs,        [CORRECTED] DEFENDANT’S
               v.                                    MOTION FOR SUMMARY
19                                                   JUDGMENT
       Constellation Pharmaceuticals, Inc.,
20                                                   [ORAL ARGUMENT REQUESTED]
                                   Defendant.
21

22

23           Defendant, Constellation Pharmaceuticals, Inc. ( “Constellation” or “Defendant”),
24   moves pursuant to the Federal Rules of Civil Procedure 56(a), for summary judgment
25   against the plaintiffs because there is no genuine issue of fact and defendant is entitled to
26

27

28
     1179155v.1
                Case 2:17-cv-00109-JJT Document 69-1 Filed 01/09/19 Page 3 of 20




 1
     judgment as a matter of law. Constellation incorporates all the facts of this case from the
 2
     accompanying Statement of Facts, as if fully set forth herein.
 3
                Plaintiffs have alleged that Constellation, the sponsor of the study drug, was
 4
     negligent in failing to disclose/warn of certain risks of the drug, in failing to obtain
 5
     plaintiffs’ informed consent for enrollment in the clinical trial, and is strictly liable because
 6
     the study drug was defectively designed and unreasonably dangerous. [Plaintiffs’
 7
     Complaint “Compl.” pgs 8-13.]
 8
                Plaintiffs are unable to establish any of the causes of action alleged (Lack of
 9
     Informed Consent, Strict Liability and Negligence). Informed consent involves the legal
10
     duty of disclosure imposed on a physician to inform the patient of the risks and dangers of
11
     the drug. Constellation had no contact with plaintiffs. Additionally, plaintiffs are barred
12
     from bringing a claim for strict products liability against a sponsor of an
13
     investigational/experimental drug since this was not a product that was sold in the normal
14
     course of business. Moreover, there is no evidence that the study drug was defective in its
15
     design or manufacture, and plaintiffs have not shown that the allegedly inadequate
16
     warnings rendered the study drug defective or that the warning, or lack thereof, caused
17
     plaintiffs’ injuries. Last, plaintiffs’ cause of action for negligence fails as a matter of law
18
     because Constellation had no duty to plaintiffs.
19
                There are no disputed facts and Constellation is entitled to summary judgment on
20
     all causes of action asserted in the complaint. This motion is supported by the following
21
     Memorandum of Points and Authorities and a separate Statement of Facts in Support of
22
     Defendant’s Motion for Summary Judgment (SOF), filed herewith.
23
                         MEMORANDUM OF POINTS AND AUTHORITIES
24
           I.      PRELIMINARY STATEMENT
25

26              Plaintiffs have asserted three legal causes of action – lack of informed consent, strict

27   liability and negligence. [Compl. pgs. 8-13]. Plaintiffs’ allegations regarding purported

28                                                     1
     1179155v.1
              Case 2:17-cv-00109-JJT Document 69-1 Filed 01/09/19 Page 4 of 20




 1
     lack of informed consent cannot serve as a factual or legal basis of liability against
 2
     Constellation. There is no question of fact that Ms. Spedale signed the informed consent.
 3
     [Statement of Facts “SOF”, ¶¶ 1, 34]. Moreover, plaintiffs are without the right to
 4
     contend that the informed consent was deficient in substance or was misleading since both
 5
     testified that she signed the document without reading it or knowing what was contained
 6
     in the document. [SOF ¶ 35].
 7
             Even if there would be a basis for the plaintiffs to legally contend that Ms. Spedale’s
 8
     informed consent was deficient, plaintiffs have no basis for a cause of action against
 9
     Constellation since Constellation had no obligations or responsibility as a matter of law
10
     regarding the informed consent. Allegations that no one reviewed the informed consent
11
     with plaintiff or explained the significant risks of the clinical trial, are of no concern or
12
     consequence to Constellation. [Compl. ¶ 54]. Any dispute regarding the substance or
13
     manner of obtaining the informed consent is between the plaintiffs and Ms. Spedale’s
14
     treating physicians at the Mayo Clinic, or with the clinical trial site, all of whom are not
15
     named as defendants in this litigation. The Mayo Clinic was not an agent of Constellation.
16
     Constellation cannot be held liable for the lack of informed consent for the treatment
17
     plaintiff received at the Mayo Clinic and this cause of action against Constellation fails as
18
     a matter of law.
19
             As a drug in clinical trials (Phase I trials) there is no basis for any an allegation that
20
     the test drug was itself defective in either manufacture or design. Nor is there any credible
21
     evidence offered by plaintiffs that the drug was defective in design or manufacture. The
22
     drug was not sold or in distribution publicly. It was being used in a supervised clinical
23
     trial. Nor is there a question regarding any failure to warn as a matter of strict product
24
     liability.
25
             The only issue is whether Constellation was negligent in its drafting of the informed
26
     consent and whether all necessary information and warnings were provided to Ms.
27

28                                                   2
     1179155v.1
              Case 2:17-cv-00109-JJT Document 69-1 Filed 01/09/19 Page 5 of 20




 1
     Spedale’s physicians. This comes down to whether the pre-clinical studies were properly
 2
     conducted and the clinical trial documents were appropriately drafted for the study site –
 3
     the Mayo Clinic. Specifically, whether the exclusion criteria in the clinical trial protocol
 4
     should have been modified to exclude patients with prior steroid-induced psychosis, such
 5
     as Ms. Spedale, and exclude patients with alternative treatment options. Plaintiffs have
 6
     failed to proffer medical or scientific evidence that establishes that the study drug would
 7
     trigger neurological or psychological changes or injuries or that some distinct class of
 8
     plaintiffs should be excluded to avoid a known risk of harm.
 9
             Plaintiffs’ case is built entirely on plaintiffs’ one neurology expert, Dr. Sutton. In
10
     an accompanying motion, Constellation contends that Dr. Sutton’s opinions and testimony
11
     should be excluded. Dr. Sutton has failed to identify any findings in the pre-clinical
12
     toxicology data demonstrating that Constellation failed to perform the required and
13
     appropriate pre-clinical testing, specifically     neurotoxicity testing. Dr. Sutton relies
14
     exclusively on one published article1 (co-authored by one of Constellation’s former
15
     founders) in which he suggests establishes that BET inhibitors, the class of drugs in which
16
     the study drug is part of, causes brain injury in mammals. [SOF ¶ 62]. Constellation’s VP
17
     of Research and microbiologist, Dr. Robert Sims, confirmed that Sutton’s conclusions are
18
     factually inaccurate and a gross misinterpretation of the findings. [SOF ¶ 63].
19
             Constellation’s dually board-certified expert in neurology and psychiatry has stated
20
     that there is no scientific or medical literature supporting the theory that CPI-0610 causes
21
     or even exacerbates psychiatric illness. [SOF ¶ 65]. Even broader, there is nothing in the
22
     medical literature suggesting that persons with manic-depressive antecedents undergoing
23
     treatment with BET inhibitors are at a heightened risk for a manic breakdown. Id.
24

25
   1 Korb E, Herre M, Zucker-Scharff I, Darnell RB, Allis CD. “BET protein Brd4 activates
26
   transcription in neurons and BET inhibitor Jq1 blocks memory in mice. Nat Neurosci.
27 2015; 18(10):1464-73.

28                                                 3
     1179155v.1
              Case 2:17-cv-00109-JJT Document 69-1 Filed 01/09/19 Page 6 of 20




 1
              Aside from the medical literature, data, and studies, Constellation’s toxicology
 2
     expert, Dr. David Jacobson-Kram, examined the preclinical toxicology data of the study
 3
     drug and noted that there was no change in behavior patterns of the animals/rodents that
 4
     would suggest neurological effects and nor a need for additional neurotoxicity testing.
 5
     [SOF ¶ 9]. In the Phase 1 human clinical trials for the study drug, neurobehavioral effects
 6
     were not seen in other patients treated similarly or in patients receiving higher doses of the
 7
     drug than Ms. Spedale. [SOF ¶ 10]. Notably, 138 patients were studied in the Phase 1
 8
     clinical trial and Ms. Spedale was the only one with an adverse event of mania/psychosis.
 9
     [SOF ¶ 40]. The only reported events considered to be related to the study drug that fall
10
     into the category of psychiatric illness, were two events of confusion, that resolved. [SOF
11
     ¶ 41].
12
              Plaintiffs’ four causes of action: (I) Negligence, (II) Lack of Informed Consent, (III)
13
     Strict Products Liability, and (IV) Loss of Consortium, Interest and Punitive Damages are
14
   premised on the allegations:
15                  • the Informed Consent failed to disclose significant
16                     safety risks of the study drug (Compl. ¶ 66),

17                      • the Informed Consent was materially misleading and
                          deceptive including an understatement of the risks of
18                        serious adverse events (Compl. ¶ 65),
19
                        • Constellation    intentionally,  recklessly    and/or
20                        negligently enrolled Mrs. Spedale in the clinical trial
                          without obtaining her informed consent (Compl. ¶ 75),
21

22                      • that the study drug was defective in design or
                          formulation (Compl. ¶ 84), and
23
                        • that the study drug was defective due to inadequate
24                        warnings or instructions because Constellation knew or
25                        should have known that the product was unreasonably
                          dangerous to plaintiff (Compl. ¶ 86)
26

27

28                                                   4
     1179155v.1
                Case 2:17-cv-00109-JJT Document 69-1 Filed 01/09/19 Page 7 of 20




 1
                Plaintiffs have been unable to provide reliable evidence to support their allegations
 2
     that the informed consent was deficient; that Constellation failed to obtain plaintiff’s
 3
     informed consent or had the responsibility and duty to do so; that the study drug was
 4
     defective or unreasonably dangerous; and the warnings for the study drug were inadequate.
 5

 6        II.      STANDARD OF REVIEW
 7
                Summary judgment is appropriate when the record demonstrates that there is “no
 8
     genuine issue as to any material fact and that the movant is entitled to judgment as a matter
 9
     of law.” Fed. R. Civ. P. 56(c). Initially, the burden of production is upon the moving party
10
     to identify those portions of the pleadings, disclosure materials and discovery on file,
11
     together with the affidavits, if any, “which it believes demonstrate the absence of a genuine
12
     issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (quoting Fed.
13
     R. Civ. P. 56(c)). “[T]he burden on the moving party may be discharged by ‘showing’ –
14
     that is pointing out to the District Court – that there is an absence of evidence to support
15
     the nonmoving party’s case.” Celotex, 477 U.S. at 325. Once the moving party satisfies
16
     this burden, the nonmovant must “set out specific facts showing a genuine issue for trial.”
17
     Fed. R. Civ. P. 56(e) (emphasis added). If “the record taken as a whole could not lead a
18
     rational trier of fact to find for the non-moving party,” the nonmoving party has not
19
     demonstrated that a dispute of material fact exists and summary judgment must be granted
20
     in favor of the movant. Matsushita Elec. Indus. Co., Ltd. V. Zenith Radio Corp., 475 U.S.
21
     574, 587 (1986).
22

23       III.      THERE IS NO BASIS FACTUALLY OR AS A MATTER OF LAW TO
24                 ASSERT A CAUSE OF ACTION AGAINST DEFENDANT FOR LACK
                   OF INFORMED CONSENT
25

26              As summarized above, plaintiffs allege that the informed consent did not inform

27   them about negative neurological/psychological effects, that she was not informed that the

28                                                    5
     1179155v.1
              Case 2:17-cv-00109-JJT Document 69-1 Filed 01/09/19 Page 8 of 20




 1
     purpose of this particular clinical trial was not to study the efficacy of the drug, and that
 2
     Constellation failed to obtain her informed consent all together.
 3
             Dispositive of any defendant liability pertaining to “lack of an informed consent” is
 4
     the plaintiffs’ testimony that Ms. Spedale voluntary executed the informed consent without
 5
     reading the informed consent nor having anyone at the trial site read it to her to explain the
 6
     significant risks. [SOF ¶ 35; Compl. ¶ 54]. Notwithstanding the fact that the approval of
 7
     the consent form did not rest with Constellation, plaintiffs cannot allege that the substance
 8
     of the informed consent was misleading and deceptive, when they did not read it and where
 9
     unaware of its contents. Id.
10
             Plaintiffs alleging lack of informed consent must show two types of causation (1)
11
     adequate disclosure would have caused the plaintiff to decline the treatment, and (2) the
12
     treatment proximately caused injury to the plaintiff. Rice v. Brakel, 310 P.3d 16 (Ariz. Ct.
13
     App. 2013) (denying plaintiff’s lack of informed consent allegations and holding that the
14
     lack of informed consent could not be imputed to the physician’s employer). Constellation
15
     can have no liability since obtaining the informed consent was the responsibility and
16
     obligation of the Mayo Clinic, as the trial site.
17
             (i) Informed consent is between the plaintiffs and medical providers
18
             What was written in the informed consent is irrelevant in this action given the
19
     plaintiffs concession that it was never read, nor were the contents described. [SOF ¶ 35;
20
     Compl. ¶¶ 21, 54]. The only question pertaining to the informed consent was whether the
21
     process or manner in which it was obtained by the Mayo Clinic was appropriate or
22
     deficient.
23
             All clinical trials are required by Federal Regulation to be approved by an
24
     Institutional Review Board (“IRB”) that is independent of the Study Sponsor. [SOF ¶ 21;
25
     45 CFR § 46.107]. The Mayo Clinic IRB acted as the IRB of record for patients enrolled
26
     at the Mayo Clinic for this particular study. [SOF ¶ 22]. The Mayo Clinic’s guidelines
27

28                                                  6
     1179155v.1
              Case 2:17-cv-00109-JJT Document 69-1 Filed 01/09/19 Page 9 of 20




 1
     stated that their IRB was responsible for ensuring that the informed consent accurately
 2
     described the risks and benefits, approving the informed consent, and obtaining the
 3
     informed consent from the subject. [21 CFR 56.111; SOF ¶¶ 16, 20, 47]. Federal
 4
     regulations also place the responsibility for obtaining the informed consent with the
 5
     investigator. 21 C.F.R. §50.20. Plaintiffs’ expert concedes that the principal investigator
 6
     (Dr. Bergsagel) and the Mayo Clinic, “were responsible for ensuring that informed consent
 7
     was obtained including ensuring that the [informed consent form] accurately reflected the
 8
     risk of the study and investigational agent.” [SOF ¶ 60]. Even though Constellation did
 9
     not have a physician-patient relationship with Ms. Spedale and was not responsible for
10
     explaining the informed consent and securing Ms. Spedale’s informed consent,
11
     Constellation’s IRB expert confirmed that the informed consent signed by plaintiff was
12
     compliant with the federal regulations. [SOF ¶ 45].
13
              The Mayo Clinic was not a partner, agent or employee of Constellation and the
14
     Clinical Trial Agreement clearly stated the Mayo Clinic was an “independent contractor.”
15
     [SOF ¶ 17]. To create an agency relationship, “there must be a manifestation of consent
16
     by the alleged principal to the alleged agent that the agent shall act on his behalf and subject
17
     to his control and consent by the agent to act on behalf of the principal and subject to his
18
     control.” Dawson v. Withycombe, 216 Ariz. 84, 100 (App. 2007); State v. Superior Court,
19
     In and For Pima County, 120 Ariz. 501, 504 (App. 1978). The principal-agent relationship
20
     only exists if there is an understanding between the parties that creates a fiduciary
21
     relationship, in which one is subject to the directions of the other. Restatement Agency,
22
     Second, §1. There is no evidence that the Mayo Clinic understood and agreed that they
23
     were acting for Constellation personally. Here, the Mayo Clinic and Constellation
24
     explicitly contracted and agreed that the Mayo Clinic was an independent contractor. [SOF
25
     ¶ 17].
26

27

28                                                  7
     1179155v.1
             Case 2:17-cv-00109-JJT Document 69-1 Filed 01/09/19 Page 10 of 20




 1
             Under the FDA’s regulatory scheme, the IRB, is meant to “protect the rights and
 2
     welfare” of the trial participants during a clinical trial. 21 C.F.R. § 56.101. Constellation
 3
     did not have the right to control the Mayo Clinic in this respect because it was not in
 4
     communication with the subjects and was not obligated under federal law to obtain the
 5
     subject’s informed consent.
 6
             The Mayo Clinic executed FDA Form 1572, in which the principal investigator at
 7
     the Mayo Clinic (Dr. Bergsagel) agreed to personally conduct and supervise the clinical
 8
     trial in accordance with the federal rules, and obtain the patient’s informed consent. [SOF
 9
     ¶ 24]. Pursuant to 21 CFR § 50.20,
10                “no investigator may involve a human being as a subject in
11
                  research covered by these regulations unless the investigator
                  has obtained the legally effective informed consent of the
12                subject or the subject's legally authorized representative. An
                  investigator shall seek such consent only under circumstances
13                that provide the prospective subject or the representative
14                sufficient opportunity to consider whether or not to participate
                  and that minimize the possibility of coercion or undue
15                influence.”
16
             Under the learned intermediary doctrine, a manufacturer satisfies its duty to warn
17
     end users by giving appropriate warnings to the specialized class of persons who may
18
     prescribe or administer the product. Dyer v. Best Pharmacal, 577 P.2d 1084 (Ariz. Ct. App.
19
     1978). “[A] drug manufacturer has discharged his duty to the public if he has properly
20
     warned the administering physician of the contraindications and possible side effects of the
21
     drug.” Id. at. 1087. Constellation supplied Ms. Spedale’s treating physicians and the Mayo
22
     Clinic with all information about the study drug and clinical trial protocol, including the
23
     risks and information that enrollees should have no effective standard treatment available,
24
     nor has there been testimony or evidence to the contrary. [SOF ¶ 67]. The cause of action
25
     for lack of informed consent cannot stand and must be dismissed in its entirety.
26

27

28                                                8
     1179155v.1
             Case 2:17-cv-00109-JJT Document 69-1 Filed 01/09/19 Page 11 of 20




 1           (ii) The substance of the unread informed consent did identify that the trial was a
 2
             Phase 1 trial and that there were unknown risks.

 3           The informed consent identified that the clinical trial was a Phase 1 experimental
 4   study with the purpose of determining the highest dose of a non-FDA approved drug that
 5   can be given without causing severe side effects. [SOF ¶¶ 48-50]. The informed consent
 6   did identify the endpoints to the study such as determining the proper dose and the side
 7   effects of the drug. [SOF ¶ 48]. The informed consent warned that certain risks were not
 8   known which could be serious and/or fatal, and that there might be no medical benefit of
 9   taking the study drug. [SOF ¶ 50]. The informed consent complied with all elements
10   required by the federal regulations under 21 CFR § 50.25 and plaintiffs or their expert have
11   not explicitly identified how the informed consent deviated from the elements required of
12   the federal rules.
13           The Mayo Clinic, including the treating physicians and the staff involved in this
14   clinical trial, were all experienced in clinical trials, including Phase 1 trials. There is no
15   evidence that the Mayo Clinic did not understand the purpose of a Phase 1 clinical trial, or
16   that there were unknown risks. As a result, the cause of action for lack of informed consent
17 fails.
18     IV.        CONSTELLATION CANNOT BE HELD LIABLE FOR STRICT
                  PRODUCTS LIABILITY
19

20           Strict products liability is defined as “one who sells any product in a defective

21   condition unreasonably dangerous to the user or consumer…” §402A Restatement

22   (Second) of Torts. Pursuant to Arizona’s Pattern Jury Instructions, before a defendant can

23   be liability for strict liavility, a trier of fact must find that the defendant “manufactured or

24   sold a product.” RAJI (Civil) PLI 1 (5th Ed.). Manufacturer means “a person or entity who

25   designs, assembles, fabricates, produces, constructs or otherwise prepares a product or

26   component part of a product prior to its sale to a user or consumer…” A.R.S. § 12-681(1).

27   The study drug at issue was not sold to a user or consumer, or distributed commercially.

28                                                  9
     1179155v.1
             Case 2:17-cv-00109-JJT Document 69-1 Filed 01/09/19 Page 12 of 20




 1
     The study drug at issue, was experimental and not being sold or used by general consumers.
 2
     It was very heavily regulated by a clinical trial protocol, which experienced physicians
 3
     monitored.
 4
             Exhibit K of the Restatement (Second) of Torts, §402A, has recognized that some
 5
     products have inherent risks and as long as the product is properly prepared and
 6
     accompanied by the proper warnings, the product cannot be seen as defective and
 7
     unreasonably dangerous.2 See Heinrich v. Sweet, 49 F.Supp.2d 27, 41-42 (D. Mass.
 8
     1999)(comment k precludes strict liability for alleged experimentation with drug).
 9
             Even if this court determines strict liability to be applicable, plaintiffs’ claim still
10
     fail because they cannot establish that the study drug was defective and unreasonably
11
     dangerous, nor can they prove causation. Under Arizona’s strict products liability law,
12
     strict liability in tort is found only where the defective condition causes the product to be
13
     unreasonably dangerous. Southwest Pet Products, Inc. v. Koch Industries, Inc., 273
14
     F.Supp.2d 1041, 1053 (D. Ariz. 2003). In order to make a prima facie case of strict
15
     products liability a plaintiff must show (a) that when the product left the defendant’s
16
     control it was in a defective condition that made it unreasonably dangerous and (b) that the
17
     defect was a proximate cause of plaintiff’s injuries. Jimenez v. Sears, Roebuck and
18
     Company, 183 Ariz. 399, 402; 904 P.2d 861 (1995); Gosewich v. American Honda Co.,
19
     152 Ariz. 400, 403 (1987); Grafitti Valenzuela ex rel Grafitti v. City of Phoenix, 216 Ariz.
20

21
     2 “There are some products which, in the present state of human knowledge, are quite
22   incapable of being made safe for their intended and ordinary use. These are especially
     common in the field of drugs. . . . Such a product, properly prepared, and accompanied by
23   proper directions and warning, is not defective, nor is it unreasonably dangerous. The
     same is true of many other drugs, vaccines, and the like, many of which for this very reason
24   cannot legally be sold except to physicians, or under the prescription of a physician. . .
     . The seller of such products, again with the qualification that they are properly prepared
25   and marketed, and proper warning is given, where the situation calls for it, is not to be held
     to strict liability for unfortunate consequences attending their use, merely because he has
26   undertaken to supply the public with an apparently useful and desirable product, attended
     with a known but apparently reasonable risk.”
27

28                                                  10
     1179155v.1
              Case 2:17-cv-00109-JJT Document 69-1 Filed 01/09/19 Page 13 of 20




 1
     454, 460 (2004)(emphasizing that plaintiff’s burden requires he show his injuries were a
 2
     substantial factor in bringing about the harm.). A failure to provide any one of these
 3
     elements is fatal to their case.
 4
              Plaintiffs’ entire case has been centered on the conduct of Constellation, not the
 5
     formulation or design of the BET inhibitor itself. “The central focus of inquiry in strict
 6
     liability design cases is whether the product was unreasonably dangerous, while the focus
 7
     in negligent design cases is whether the manufacturer’s conduct was unreasonable in light
 8
     of the foreseeable risk of injury.” Philadelphia Indemnity Insurance Company v. BMW of
 9
     North America LLC, 2015 WL 5693525 (D. Az.), quoting Golonka v. General Motors
10
     Corp., 204 Ariz. 575, 582 (App. 2003). Therefore, at the outset, plaintiffs’ strict liability
11
     cause of action fails. Plaintiffs have not alleged that a manufacturing defect existed.
12
     Therefore, the only theories to consider are design defect and failure to warn.
13
              a.    Plaintiffs have failed to establish that a design defect existed
14
              Plaintiffs’ allegations are premised on the fact that Constellation should have done
15
     additional neurotoxicity testing in the pre-clinical phase due to the Allis Article being
16
     published in August 2015 regarding BET inhibitors. [SOF ¶ 51(a)].            Interestingly, Dr.
17
     Sutton testified that he did not have any opinion regarding whether Constellation was
18
     negligent for submitting their IND package to the FDA. [SOF ¶ 52]. If Constellation had
19
     not done the proper pre-clinical workup, then the submission of the IND would have been
20
     defective.    However, plaintiffs’ only liability expert has no opinion in that regard.
21
     Furthermore, Dr. Sutton’s only reliance for this proposition is based on the Allis Article
22
     which involved a different BET inhibitor than the one at issue. [SOF ¶ 62]. Dr. Sims
23
     confirmed that Dr. Sutton’s conclusion about the Allis Article is factually incorrect. [SOF
24
     ¶ 63].
25
              To prevail on a design defect claim, plaintiffs must establish that a product, as
26
     designed, is unreasonably dangerous in a way that consumers would not expect.
27

28                                                 11
     1179155v.1
             Case 2:17-cv-00109-JJT Document 69-1 Filed 01/09/19 Page 14 of 20




 1
     Hohlenkamp v. Rheem Mfg. Co., 134 Ariz. 208, 211 (App. 1982). Arizona has adopted two
 2
     alternative tests to establish design defect: the consumer expectations test and the
 3
     risk/benefit test. Dart v. Wiebe Mfg. Inc., 147 Ariz. 242, 245 (1985). Consumer expectations
 4
     applies when the ordinary juror has sufficient experience and understanding of a product
 5
     design to develop expectations about it; whereas, the risk/benefit test applies when it is a
 6
     subject matter beyond the average juror’s knowledge and experience. Id. As a result, the
 7
     risk/benefit test will apply to this case, which includes the following factors:
 8
                    (1) the usefulness and desirability of the product, (2) the
 9                  availability of other and safer products to meet the same need,
10                  (3) the likelihood of injury and its probable seriousness, (4) the
                    obviousness of the danger, (5) common knowledge and normal
11                  public expectation of the danger (particularly for established
                    products), (6) the avoidability of injury by care in use of the
12
                    product (including the effect of instructions or warnings), and
13                  (7) the ability to eliminate the danger without seriously
                    impairing the usefulness of the product or making it unduly
14                  expensive. Byrns v. Riddell, 113 Ariz. 264, 267 (1976).
15
             A plaintiff may recover when the benefits of the challenged design outweigh the
16
     risk inherent in the design. See Moorer v. Clayton Mfg. Corp., 128 Ariz. 565, 568, 627 P.2d
17
     716, 179 (App. 1981). “No all-encompassing rule can be stated with respect to the
18
     applicability of strict liability in tort to a given set of facts. Each case must be decided on
19
     its own merits.” Byrns v. Riddell, 113 Ariz. at 267. Strict liability only attaches to
20
     abnormally dangerous activities. Perez v. Southern Pac. Transp. Co., 180 Ariz. 187, 189,
21
     883 P.2d 424, 425 (App. 1993).
22
             Dr. Sutton was unable to identify any federal regulations or guidelines that required
23
     additional neurotoxicity testing in the preclinical phase or revisions to the protocol, or other
24
     clinical trial documents. [SOF ¶ 55]. In addition, Dr. Sutton could not identify specific
25
     neurological or psychological issues in the study data. [SOF ¶ 55]. Given Dr. Sutton’s
26
     failure to find a defect, Plaintiffs cannot show that Constellation’s study drug and protocol
27

28                                                 12
     1179155v.1
             Case 2:17-cv-00109-JJT Document 69-1 Filed 01/09/19 Page 15 of 20




 1
     were in a defective condition that was unreasonably dangerous to the consumer. Scheller
 2
     v. Wilson Certified Foods, Inc., 114 Ariz. 159, 162; 559 P.2d 1074 (1977).
 3
             b.     Plaintiffs’ have failed to establish Strict Liability - Failure to Warn
 4
             Plaintiffs allege that adequate warnings and instructions for the study drug were not
 5
     provided. In order to establish a prima facie case of strict products liability based on an
 6
     warning defect, a plaintiff has “the burden of proving that [the defendant] had a duty to
 7
     warn of [a specific danger]; that lack of an adequate warning made the [product] defective
 8
     and unreasonably dangerous; that the [product] lacked adequate warnings when it left [the
 9
     defendant’s] control; and that the failure of [defendant] to give an adequate warning
10
     proximately caused plaintiff’s injuries. Gosewisch v. American Honda Motor Co., Inc., 153
11
     Ariz. 400, 403; 737 P.2d 376 (1987). Failure to prove any one of these elements is fatal.
12
     Id.
13
             c.     Plaintiffs’ cannot prove causation beyond mere speculation
14
             The only evidence in this case to prove causation is the mere possibility that
15
     Constellation’s product was the source of Ms. Spedale’s mania because it was one of the
16
     drugs she was taking while the mania happened. Possibility is not sufficient to meet
17
     plaintiffs’ burden of proof. Neely v. St. Paul Fire & Marine Ins. Co., 584 F.2d 341, 343
18
     (9th Cir. 1978).
19
             Constellation’s neuropsychiatric expert, Dr. Maurice Preter, who is dually board
20
     certified in neurology and psychiatry, explained that sleep disturbance is a classic prodrome
21
     of manic breakdown. [SOF ¶ 68]. Dr. Preter opined that the year and a half of grossly
22
     disturbed sleep patterns preceding her mania, combined with chronic anxiety, and multiple
23
     courses of chemotherapy all could have caused or contributed to Ms. Spedale’s mania.
24
     [SOF ¶ 69]. Moreover, on the day of Ms. Spedale’s enrollment in the clinical trial, she
25
     was on a slew of medications, half of which have known mental side effects including
26
     mental fog, mood changes, impaired mental performance, headache, dizziness,
27

28                                                 13
     1179155v.1
               Case 2:17-cv-00109-JJT Document 69-1 Filed 01/09/19 Page 16 of 20




 1
     hallucinations, depression, and confusion. Importantly, one of the listed medications
 2
     (Prednisone) is known for aggravating pre-existing psychiatric conditions. [SOF ¶ 70].
 3
     This is not to say that one or all of these medications caused Ms. Spedale’s mania, but the
 4
     suggestion by plaintiffs that the study drug was the sole proximate cause of her injury is
 5
     speculative, at best. “Sheer speculation is insufficient to establish the necessary element
 6
     of proximate cause or to defeat summary judgment.” Badia v. City of Casa Grande, 988
 7
     P.2d 134, 142 (Ariz. App. 1999). This is not a case of strict liability. This case comes
 8
     down to whether or not there is negligence.
 9

10        V.      THE CAUSE OF ACTION FOR NEGLIGENCE MUST BE DISMISSED
11                AS A MATTER OF LAW

12             In plaintiffs’ complaint, it is alleged that Constellation owed a duty to plaintiff to 1)
13   draft a consent form that ensured patient safety and, 2) provide physicians with all
14   necessary information and warnings. Compl. ¶ 60. Sponsors are responsible for selecting
15   qualified investigators, providing the investigators what they need to conduct an
16   investigation properly, ensure proper monitoring of the investigation, ensure the
17   investigation is conducted in accordance with the general investigational plan and
18   protocols, maintain an effective IND, and ensure the FDA and all participating
19   investigators are promptly informed of significant new adverse effects or risks with respect
20   to the drug. 21 C.F.R. § 312.50; Compl. ¶ 61. Plaintiffs are unable to establish that
21   Constellation owed any duty to them or that Constellation’s alleged breach caused Ms.
22   Spedale’s injury.
23             It was the duty of the Mayo Clinic’s IRB to review, amend, and approve the consent
24   form, not Constellation. [SOF ¶ 20]. An investigator may not begin the informed consent
25   process with subjects until the IRB reviews and approves the clinical investigation, consent
26   form, and the information to be given to subjects as part of the consent process. 21 CFR
27

28                                                    14
     1179155v.1
             Case 2:17-cv-00109-JJT Document 69-1 Filed 01/09/19 Page 17 of 20




 1
     §§ 50.20, 56.103(a), and 56.109. The FDA requires that an IRB review and approve or
 2
     disapprove all research activities covered by the IRB regulations. 21 C.F.R. § 56.109(a). A
 3
     critical part of this responsibility is for the IRB to ensure there is an adequate informed
 4
     consent process that protects the rights and welfare of subjects participating in clinical
 5
     investigations 21 C.F.R. §56.109(b) and §56.111(a)(4)).
 6
             Even if Constellation was responsible for approving the informed consent form,
 7
     plaintiffs have not relied on any guidelines or regulations to establish that the contents of
 8
     the informed consent deviated from federal law. The Sponsor’s duties under federal
 9
     regulation are to the investigators of the clinical trial and not directly to the
10
     patients/enrollees. 21 C.F.R. § 312.50 Pursuant to 21 C.F.R. § 312.60, an investigator is
11
     responsible for “protecting the rights, safety, and welfare of subjects under the
12
     investigator’s care.” See also Compl. ¶ 62. Therefore, Dr. Bergsagel and the Mayo’s IRB
13
     had a direct duty to plaintiffs under federal regulation, not Constellation.
14
             Plaintiffs will attempt to argue that Constellation had a duty to inform the principal
15
     investigator of new adverse effects or risks with respect to the drug. This argument would
16
     fail in its entirety because it is based on a faulty premise that the Allis Article linked BET
17
     inhibitors to brain injury in mammals. [SOF ¶¶ 62-63]. Notwithstanding the fact that this
18
     finding is transparently wrong, the Allis Article did not involve the study drug and was not
19
     studying BET inhibitors as a class. [SOF ¶ 64]. Plaintiff has identified no other article,
20
     study, data or finding that BET inhibitor CPI-0610 causes significant risks and adverse
21
     effects.
22
             Even if Constellation had a duty to provide additional information in the informed
23
     consent, Ms. Spedale did not read the informed consent. [SOF ¶ 35; Compl. ¶¶ 21, 54].
24
     Therefore, a breach of this duty could not have caused plaintiffs’ injuries. Proximate
25
     causation does not exist.
26

27

28                                                 15
     1179155v.1
             Case 2:17-cv-00109-JJT Document 69-1 Filed 01/09/19 Page 18 of 20




 1
             To establish a claim for negligence, a plaintiff must prove: (1) a duty requiring the
 2
     defendant to conform to a certain standard of care; (2) a breach by the defendant of that
 3
     standard; (3) a causal connection between the defendant's conduct and the resulting injury;
 4
     and (4) actual damages. Gibson v. Kasey, 214 Ariz. 141, 143 (2007). The first element,
 5
     whether a duty exists, is a matter of law for the court to decide. Markowitz v. Ariz. Parks
 6
     Bd., 146 Ariz. 352, 356 (1985). Absent some duty, an action for negligence cannot be
 7
     maintained. Id. at 354. Duty is defined as an “obligation, recognized by law, which requires
 8
     the defendant to conform to a particular standard of conduct in order to protect others
 9
     against unreasonable risks of harm.” Id.
10
             In a cause of action for negligence, plaintiff must show some reasonable connection
11
     between defendant's act or omission and plaintiff's damages or injuries. Purcell v.
12
     Zimbelman, 18 Ariz.App. 75, 82 (1972). While causation is normally a question of fact for
13
     the jury, it can become “an issue of law where, under the undisputed facts, reasonable
14
     minds could not differ on the outcome.” Iolab Corp. v. Seaboard Surety Co., 15 F.3d 1500,
15
     1506 (9th Cir. 1994). Under Arizona law, in a negligence action, a plaintiff must prove
16
     that the defendant’s negligence was the proximate cause of the injury suffered. MacDonald
17
     v. Maricopa Cty., 2006 WL 3736052, at *1 (D. Ariz. Nov. 28, 2006); Hamblin v. Arizona,
18
     143 P.3d 388, 390 (Ariz. App. 2006). However, it is plaintiff’s burden to show that the
19
     defendant’s negligent conduct was a “substantial factor in bringing about the harm.”
20
     Grafitti Valenzuela ex rel Grafitti v. City of Phoenix, 167 P.3d 711, 717 (Ariz. 2004); see
21
     also Restatement (Second) of Torts § 431(a). “Sheer speculation is insufficient to establish
22
     the necessary element of proximate cause or to defeat summary judgment.” Badia v. City
23
     of Casa Grande, 988 P.2d 134, 142 (Ariz. App. 1999).
24
             Plaintiffs have failed to meet their burden in this case. There is no evidence that the
25
     informed consent or Constellation’s handling of the Phase 1 clinical trial was deficient.
26
     Even if there were, the duty a sponsor has in a clinical trial does not run to plaintiffs. If
27

28                                                 16
     1179155v.1
               Case 2:17-cv-00109-JJT Document 69-1 Filed 01/09/19 Page 19 of 20




 1
     there is no duty, there can be no breach and it would be impossible for Constellation’s
 2
     conduct to be the proximate cause of plaintiffs’ injuries. As a result, plaintiffs’ cause of
 3
     action must be dismissed as a matter of law.
 4

 5       VI.      PLAINTIFFS’ CANNOT ESTABLISH PUNITIVE DAMAGES
 6
               Under Arizona common law, punitive damages are only “awarded when such an
 7
     award would serve to punish a defendant that acted with an evil mind.” Gurule v. Illinois
 8
     Mut. Life & Cas. Co., 152 Ariz. 600, 601 (1987). “The requisite . . . evil mind, is established
 9
     by evidence that defendant either (1) intended to injure the plaintiff . . . or (2) consciously
10
     pursued a course of conduct knowing that it created a substantial risk of significant harm
11
     to others.” Gurule, 152 P.3d at 87; Quintero v. Rodgers, 212 P.3d 874, 879 (Ariz. Ct. App.
12
     2009). The plaintiff’s conduct “need not be outrageous in order for the plaintiff to recover,
13
     but he must continue his actions despite the inevitable or highly probable harm that would
14
     follow.” Quintero, 212 P.3d at 541. “The clear and convincing proof of the mental state
15
     necessary for punitive damages often comes from defendant's expressions, conduct, or
16
     objectives, and other "indirect and circumstantial evidence.” Thompson v. Better-Bilt
17
     Aluminum Prod. Co., 832 P.2d 203, 210 (Ariz. 1992); McClure v. Country Life Ins. Co.,
18
     326 F.Supp.3d 934, 946 (D. Ariz. 2018).            There is no evidence in this matter that
19
     Constellation acted with an “evil mind” or that plaintiffs’ can establish the standard for
20
     punitive damages.
21
        VII.      CONCLUSION
22

23             For the reasons argued above, there are no disputed facts and Constellation is
24   entitled to summary judgment on all causes of action asserted in the complaint.
25

26

27

28                                                 17
     1179155v.1
             Case 2:17-cv-00109-JJT Document 69-1 Filed 01/09/19 Page 20 of 20




 1
     Dated: November 19, 2018
 2

 3
                                                 /s/ Arthur J. Liederman (Bar
                                                 No.1184167)
 4                                               (Admitted Pro Hac Vice)
                                                 aliederman@morrisonmahoney.com
 5                                               /s/ Nicole M. Battisti (Bar No. 4961413)
 6                                               (Admitted Pro Hac Vice)
                                                 nbattisti@morrisonmahoney.com
 7                                               MORRISON MAHONEY LLP
                                                 120 Broadway, Suite 1010
 8
                                                 New York, NY 10271
 9                                               Telephone: (212) 825-1212
                                                 Facsimile: (212) 825-1313
10

11                                               /s/ Jeffrey S. Hunter (Bar No. 024426)
                                                 JHunter@rcdmlaw.com
12                                               RENAUD, COOK, DRURY,
                                                 MESAROS, PA
13
                                                 One North Central, Ste. 900
14                                               Phoenix, AZ 85004-4117
                                                 Tel: (602) 307-9900
15

16                                               Attorneys for Defendant
                                                 Constellation Pharmaceuticals, Inc.
17

18

19

20

21

22

23

24

25

26

27

28                                          18
     1179155v.1
